591 F.3d 1180 (2010)
UNITED STATES of America, Plaintiff-Appellee,
v.
Kenderick BEGAY, a.k.a. Kendrick Begay, Defendant-Appellant.
No. 07-10487.
United States Court of Appeals, Ninth Circuit.
Filed January 4, 2010.
Ann Birmingham Scheel, Assistant U.S. Attorney, John Robert Lopez, USPX-Office of the U.S. Attorney, Phoenix, AZ, for Plaintiff-Appellee.
James M. Wagstaffe, Esquire, Kerr & Wagstaffe, LLP, San Francisco, CA, for Respondent.
Daniel L. Kaplan, Assistant Federal Public Defender, FPDAZ-Federal Public Defender's Office, Phoenix, AZ, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel *1181 opinion shall not be cited as precedent by or to any court of the Ninth Circuit.